Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Allowable Subject Matter
Claims 1-18 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The prior art does not anticipate nor render obvious the combination set forth in the independent claim(s), and specifically does not show: (1) determining a cache amount prediction value based on a throughput prediction value and a cancellation parameter nor (2) determining a video playback quality loss value based on a weight value of a bit rate change between adjacent video blocks requested and a cache prediction error between the cache amount prediction value and a preset cache amount target value in order to determine a bit rate.
Although the closest prior art (WO 2017210252 A1, US Pub. No. 2017/0026713, US Patent No. 6,310,857, US Pub. No. 2014/0282792, US Pub. No. 2016/0234078, US Pub. No. 2021/0144189, US Pub. No. 2006/0218264, US Pub. No. 2018/0167431, JP20170698849A, JP2009089416A, CN1557072A, CN109792545A, CN107079179A, CN106464601A, CN106453270A, CN107613330A, CN109218781A, KR101837637B1) teach about adaptive rate control, there is no teaching on the prior art of record that would, reasonably and absent impermissible hindsight, motivate one having ordinary skill in the art to modify the teachings of the prior art to incorporate (1) determining a cache amount prediction value based on a throughput prediction value and a cancellation parameter nor (2) determining a video playback quality loss value based on a weight value of a bit rate change between adjacent video blocks requested and a cache prediction error between the cache amount prediction value and a preset cache amount target value in order to determine a bit rate. Thus, for at least the foregoing reasons, the prior art of record neither anticipates nor render obvious the present invention as set forth in the independent claim(s).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIA E VAZQUEZ COLON whose telephone number is (571)270-1103. The examiner can normally be reached M-F 7:30 AM-3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CHRISTOPHER S KELLEY can be reached on (571)272-7331. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARIA E VAZQUEZ COLON/           Examiner, Art Unit 2482